Filed 2/3/16 Mitchell v. Schapiro-Thorn, Inc. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


MICHAEL MITCHELL et al.,
         Plaintiffs and Appellants,
                                                                         A142337
v.
SCHAPIRO-THORN, INC. et al.,                                             (Alameda County
                                                                          Super. Ct. No. RG14717891)
         Defendants and Respondents.


         Plaintiffs Michael Mitchell, Sean Mitchell, and Anne-Marie Mitchell appeal from
two orders, both dated June 3, 2014, which, in pertinent part, granted motions of
defendants Schapiro-Thorn, Inc., Suzie Thorn, Wild, Carey & Fife, Paul D. Fife, and
William M. Henley, to strike the complaint as a “strategic lawsuit against public
participation” pursuant to Code of Civil Procedure1 section 425.16 (hereafter also
referred to as the anti-SLAPP statute). We conclude defendants met their prima facie
burden of showing that all of plaintiffs’ causes of action arise out of defendants’
protected activity in a judicial proceeding, and that plaintiffs failed to meet their burden
of demonstrating a probability of prevailing on their causes of action. Accordingly, we
affirm.2

1
       All further unspecified statutory references are to the Code of Civil Procedure.
2
       In the June 3, 2014, order related to the anti-SLAPP motion filed by defendants
Schapiro-Thorn, Inc. and Suzie Thorn, the superior court also awarded those defendants
the sum of $3,000 for attorney fees and costs. In their briefs, plaintiffs present no
argument regarding the award of attorney fees and costs. Because we conclude there is
no basis to reverse that portion of the order granting the anti-SLAPP motion filed by

                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       Defendants Schapiro-Thorn, Inc. and Suzie Thorn (Schapiro-Thorn) represented
Daniel Mitchell (Mitchell) in a marital dissolution proceeding in San Francisco (San
Francisco litigation). When Mitchell failed to pay his attorney fees and costs, Schapiro-
Thorn secured a money judgment against him on November 18, 2013 (San Francisco
judgment). Mitchell filed a notice of appeal, but did not post a bond or otherwise seek to
stay enforcement of the judgment in the trial court.
       To enforce the San Francisco judgment, Schapiro-Thorn, represented by
defendants Wild, Carey & Fife, Paul D. Fife and William M. Henley (Wild), arranged for
the recording of an abstract of the San Francisco judgment in Alameda County. To
facilitate the filing of a writ of execution, defendants obtained a “litigation guarantee”
showing the ownership of certain property in Alameda County (Alameda County
property). According to defendants, the Alameda County property was either owned by
Mitchell, or, his transfer of the ownership to his three adult children, plaintiffs Michael
Mitchell, Sean Mitchell, and Anne-Marie Mitchell, was a transfer in fraud of creditors.
The San Francisco Superior Court clerk issued a Writ of Execution directed to the
Alameda County Sheriff’s Office, as the levying officer. The Alameda County Sheriff’s
Office mailed a Notice of Levy to Mitchell, and posted a Notice of Levy on the property
addressed to “occupant,” giving notice that the Alameda County property was “under
levy and subject to public auction by the Alameda County Sheriff.” In response to the
Notices of Levy, plaintiff Sean Mitchell arranged for the filing and service of a third
party claim of ownership and superior right to possession of the Alameda County
property in the San Francisco Superior Court.
       While the San Francisco judgment enforcement proceedings were ongoing, on
March 14, 2014, plaintiffs filed the complaint in this case alleging seven causes of action:
slander of title, cancellation of cloud on title, malicious prosecution, abuse of process,
intentional interference with prospective economic advantage, negligent interference with

defendants Schapiro-Thorn, Inc. and Suzie Thorn, we also affirm that portion of the order
awarding attorney fees and costs to those defendants.


                                              2
prospective economic advantage, and general negligence. The gravamen of plaintiffs’
complaint was that defendants’ acts of arranging for the issuance of a writ of execution
and notices of levy against the Alameda County property were wrongful because
plaintiffs were the lawful owners of the Alameda County property and they were not
named or joined as parties in the San Francisco litigation and did not otherwise owe any
debt, either directly or indirectly, to Schapiro-Thorn.
       Schapiro-Thorn and Wild separately filed special motions to strike plaintiffs’
complaint pursuant to section 425.16. Plaintiffs opposed the motions. In separate orders,
the superior court granted the special motions to strike, finding that defendants had met
their burden of establishing that all designated causes of action were based on protected
activity within the meaning of section 425.16, and that plaintiffs had failed to carry their
burden of establishing a probability of prevailing on any of the designated causes of
action. The court also awarded $3,000 in attorney fees and costs payable to Schapiro-
Thorn. Plaintiffs’ timely appeal ensued.
                                       DISCUSSION
       It is by now well settled that “[r]esolution of an anti-SLAPP motion ‘requires the
court to engage in a two-step process. First, the court decides whether the defendant has
made a threshold showing that the challenged cause of action is one arising from
protected activity. The moving defendant’s burden is to demonstrate that the act or acts
of which the plaintiff complains were taken “in furtherance of the [defendant]’s right of
petition or free speech under the United States or California Constitution in connection
with a public issue,’ as defined in the statute. (§ 425.16, subd. (b)(1).) If the court finds
such a showing has been made, it then determines whether the plaintiff has demonstrated
a probability of prevailing on the claim.’ (Equilon Enterprises v. Consumer Cause, Inc.
(2002) 29 Cal. 4th 53, 67 [(Equilon)].)” (Jarrow Formulas, Inc. v. LaMarche (2003) 31
Cal. 4th 728, 733.) Although our review is de novo (Flatley v. Mauro (2006) 39 Cal. 4th
299, 325), as we now discuss, we agree with the superior court’s dismissal of the
plaintiffs’ lawsuit.



                                              3
       A.     Defendants Met Their Burden Of Establishing The Complaint Is Based
              On Protected Activity
       We conclude that defendants satisfied their burden under the first prong of the
section 425.16 analysis of demonstrating that “plaintiffs’ action against [them] is based
on [their] constitutional free speech and petitioning activity as defined in the anti-SLAPP
statute.” (Navellier v. Sletten (2002) 29 Cal. 4th 82, 95 (Navellier).) Each of the
designated causes of actions was based on “protected” activities taken to enforce the San
Francisco judgment – specifically, “filing a declaration for a writ of attachment and
recording a notice of levy under writ of execution” on the Alameda County property.
(§ 425.16, subd. (e)(1), (2) [protecting “any written or oral statement or writing made
before a . . . judicial proceeding” and “any written or oral statement of writing made in
connection with an issue under consideration or review by a . . . judicial body . . . .”].)
       Plaintiffs’ argument that defendants cannot meet their burden under the first prong
of the section 425.16 analysis because plaintiffs were not joined and none of them were
parties in the San Francisco litigation is not persuasive. Section 425.16 permits a
defendant to seek early dismissal of a complaint where the causes of action arise from
“any act of that person in furtherance of the person’s right of petition or free speech
. . . .” (§ 425.16, subd. (b)(1), italics added.) “ ‘Considering the purpose of the [anti-
SLAPP] provision, expressly stated, the nature or form of the action is not what is critical
but rather that it is against a person who has exercised certain rights.’ ” (Equilon, supra,
29 Cal.4th at p. 60.) Here, all of the designated causes of action arise from defendants’
attempts to enforce a judgment secured in the San Francisco litigation. “In fact, but for
the [San Francisco] lawsuit and [defendants’] alleged actions taken in connection with
that litigation, plaintiffs’ present claims would have no basis. This [lawsuit] therefore
falls squarely within the ambit of the anti-SLAPP statute’s ‘arising from’ prong.
(§ 425.16, subd. (b)(1).)” (Navellier, supra, 29 Cal.4th at p. 90.)




                                              4
       B.     Plaintiffs Did Not Meet Their Burden of Establishing the Probability of
              Prevailing on Any Cause of Action in the Complaint
       We also conclude that plaintiffs failed to meet their burden under the second prong
of the section 425.16 analysis of “establishing a probability of prevailing on their [causes
of action]. (See generally Equilon, supra, 29 Cal.4th at p. 63.)” (Navellier, supra, 29
Cal.4th at p. 95.)
       The superior court initially found that the designated causes of action for slander
of title, cancellation of cloud on title, abuse of process, intentional inference with
prospective economic advantage, negligent interference with prospective economic
advantage, and general negligence, were barred, as a matter of law, by the absolute
litigation privilege of Civil Code section 47, subdivision (b), and as discussed in Rusheen
v. Cohen (2006) 37 Cal. 4th 1048, 1058, 1062-1063 (Rusheen) and Silberg v. Anderson
(1990) 50 Cal. 3d 205, 212. Plaintiffs make no attempt to present a cogent argument,
supported by citations to authority, demonstrating that the superior court erred in its
application of the litigation privilege. (Reyes v. Kosha (1998) 65 Cal. App. 4th 451, 466,
fn. 6 (Reyes) [even if appellate review “is de novo, it is limited to issues [that] have been
adequately raised and supported in the plaintiffs’ brief”].) In all events, we conclude that
except for the claim for malicious prosecution, the other designated causes of action were
barred, as a matter of law, by the absolute litigation privilege embodied in Civil Code
section 47, subdivision (b). The causes of action subject to the litigation privilege
indisputably arose from and seek to impose liability based on defendants’ postjudgment
enforcement proceedings, which were an extension of the San Francisco litigation and
“necessarily related” to that litigation. (Rusheen, supra, 37 Cal.4th at p. 1065 [acts
necessary to enforce a court-ordered judgment and carry out the directive of a writ of
execution were protected by the litigation privilege as communications in the course of a
judicial proceeding]; see, also, Merlet v. Rizzo (1998) 64 Cal. App. 4th 53, 57, 65 (Merlet)
[litigation privilege barred abuse of process claim based on allegation that defendants
acted improperly by applying for writ of sale to enforce a judgment to which plaintiff was
not a party]; Brown v. Kennard (2001) 94 Cal. App. 4th 40, 48-49 [litigation privilege


                                               5
barred abuse of process claim based on allegations that defendants acted improperly by
levying on “the exempt assets of a nonparty to an invalid judgment”].) None of the cases
cited by plaintiffs supports a contrary determination.
       The superior court also found that the designated cause of action for malicious
prosecution could not be sustained as a matter of law because “post-judgment
enforcement actions taken as part of a lawsuit cannot form the basis for malicious
prosecution claims,” citing to Adams v. Superior Court (1992) 2 Cal. App. 4th 521, 528
(Adams). Again, plaintiffs fail to present a cogent argument, supported by citations to
authority, demonstrating that the superior court erred in its ruling. (Reyes, supra, 65
Cal.App.4th at p. 466, fn. 6 [even if appellate review “is de novo, it is limited to issues
[that] have been adequately raised and supported in the plaintiffs’ brief”].) In all events,
we conclude that the “tort of malicious prosecution requires the initiation of a full-blown
action as well as its favorable termination for the malicious prosecution plaintiff,” and
therefore, “subsidiary procedural actions within a lawsuit . . . will not support a claim for
malicious prosecution.” (Adams, supra, 2 Cal.App.4th at p. 528; see Merlet, supra, 64
Cal.App.4th at p. 63 [application for a writ of sale does not give rise to a malicious
prosecution claim]; see also Zamos v. Stroud (2004) 32 Cal. 4th 958, 969, fn. 8
[“subsidiary procedural actions cannot be the basis for malicious prosecution claims,”
citing to Merlet, supra, at p. 59 and Adams, supra, at p. 528].) None of the cases cited by
plaintiffs supports a contrary determination.

                                      DISPOSITION
       The orders, filed on June 3, 2014, are affirmed. Defendants are awarded costs on
appeal.



                                                    _________________________
                                                    Jenkins, J.


We concur:



                                                6
_________________________
Pollak, Acting P. J.


_________________________
Siggins, J.




Michael Mitchell et al. v. Schapiro-Thorn, Inc. et al., A142337




                                            7